COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-319-CV
 
HALL'S PHARMACY, INC.,
HALL'S IV                                      APPELLANTS
& INSTITUTIONAL PHARMACY, INC., 
THE MEDICINE STORE, INC., 
IGA/MEDICINE STORE PHARMACY, INC., 
AND LEWIS A. HALL, JR.
 
                                                                                                           
                                                      V.
 
 
D & K HEALTHCARE
RESOURCES, INC.                                      APPELLEES
AND MCKESSON MEDICAL‑SURGICAL, INC. 
                                                                                                           
                                                   ----------
             FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have
considered the AJoint Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).
 
 




 
Costs of
the appeal shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.  
 
DELIVERED:  November 20,
2008  




[1]See Tex. R. App. P. 47.4.